DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3,10-12, 15, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-4-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the saline solution moving device and the air moving device are the same”.  Examiner is unsure as to what is meant by “are the same”, as its noted that in every embodiment, the saline solution moving device is a different structure than the air moving device.  Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Korean reference(KR 10-1497421).
	Korean reference in figures 3 and 4 teaches a device to remove moisture from air comprising a container(fan apparatus 1) comprising an interior space that is configured to contain a liquid saline solution, a saline solution moving device(saline injection nozzles 41) to move the saline solution into and out of the interior space, and an air moving device(blower 21) to move air from the environment through the interior space and to expose the air to the saline solution in the interior space for moisture within the air to be absorbed into the saline solution.   Korean reference further teaches wherein the saline solution moving device and the air moving device are the same.  Examiner notes the limitations “in a zero-gravity environment” are not given patentable weight for purposes of analysis of prior art references, the noted limitations an intended use for the claimed device to remove moisture from air.  
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Korean reference(KR 10-1497421).
Korean reference in figures 3-5 teaches a device to remove moisture from air comprising an exterior skin(100 in figure 5) that extends around and forms an enclosed space, a device to remove moisture from air within the enclosed space , the device comprising a liquid saline solution,  a container(fan apparatus 1) comprising an interior space that is configured to contain a liquid saline solution, a saline solution moving device(saline injection nozzles 41) to move the saline solution into and out of the interior space, and an air moving device(blower 21) to move air from the environment through the interior space and to expose the air to the saline solution in the interior space for moisture within the air to be absorbed into the saline solution.   Korean reference further teaches wherein the saline solution moving device and the air moving device are the same.  Examiner notes the limitations “in a zero-gravity environment” are not given patentable weight for purposes of analysis of prior art references, the noted limitations an intended use for the claimed vehicle.  Examiner also notes the limitation “vehicle”  is interpreted as a structure that is capable of containing the claimed device to remove moisture from air.    
Claims 14,16,17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Korean reference(KR 10-1497421).
Korean reference teaches a method of removing moisture from air comprising moving air(via blower 21 in figure 4) through an interior space of a container(fan apparatus 1), containing saline solution(from injection nozzles 41) within the interior space, exposing the moving air to the saline solution within the interior space, and absorbing moisture from the air in the interior space into the saline solution.  Examiner notes the limitations “in a zero-gravity environment” are not given patentable weight for purposes of analysis of prior art references, the noted limitations an intended use for the claimed method for removing moisture from air.  
Korean reference further teaches spraying drops of the saline solution through the air in the interior space and transferring the moisture from the air to the drops of the saline solution.  Korean reference further teaches introducing air into saline solution and forming bubbles of the air in the saline solution and absorbing the moisture in the air from the bubbles into the saline solution.  

	
Allowable Subject Matter
Claims 2,4-8,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 recites “wherein the container further comprises a receptacle that houses the saline solution and a sheet that separates the saline solution in the receptacle from the air in the interior space, the sheet allows the moisture in the air to pass through and into the saline solution in the receptacle”.  Korean reference teaches injection of saline solution into an airflow, but does not teach or suggest wherein the container further comprises a receptacle that houses the saline solution and a sheet that separates the saline solution in the receptacle from the air in the interior space, the sheet allows the moisture in the air to pass through and into the saline solution in the receptacle.
	Claim 4 recites “wherein the container comprises a wall that extends around and encloses the interior space, the wall comprising a plurality of inlets that extend into the interior space to introduce the air from the environment into the interior space”.  Korean reference teaches injection of saline solution into an airflow, but does not teach or suggest wherein the container comprises a wall that extends around and encloses the interior space, the wall comprising a plurality of inlets that extend into the interior space to introduce the air from the environment into the interior space.  Claim 5 depends on claim 4 and hence would also be allowable up incorporation of claim 4 into claim 1.
	Claim 6 recites “wherein the container comprises a wall that extends around and encloses the interior space to container the saline solution, the wall comprising a plurality of inlets that extend into the interior space to introduce the air from the environment into the saline solution below a surface of the saline solution.  ”.  Korean reference teaches injection of saline solution into an airflow, but does not teach or suggest wherein the container comprises a wall that extends around and encloses the interior space to container the saline solution, the wall comprising a plurality of inlets that extend into the interior space to introduce the air from the environment into the saline solution below a surface of the saline solution.  Claims 7 and 8 depend on claim 6 and hence would also be allowable upon incorporation of claim 6 into claim 1. 
	Claim 18 recites “further comprising introducing the air into the interior space through inlets that each face in a common direction and thereby rotating the saline solution with the air within the interior space.  Korean reference teaches injection of saline solution into an airflow, but does not teach or suggest introducing the air into the interior space through inlets that each face in a common direction and thereby rotating the saline solution with the air within the interior space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 12, 2022